         Case 5:16-cv-00155-SLP Document 139 Filed 07/11/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

BIG CAT RESCUE CORP.,                         )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )         Case No. CIV-16-155-SLP
                                              )
SHIRLEY M. SCHREIBVOGEL and                   )
GREATER WYNNEWOOD                             )
  DEVELOPMENT GROUP, LLC,                     )
                                              )
              Defendants.                     )

                                        ORDER

        Before the Court is Plaintiff Big Cat Rescue Corp.’s Motion for Default Judgment

against Defendant Greater Wynnewood Development Group, LLC (“GWDG”) [Doc. No.

137].

        On September 6, 2018, the Court granted Defendants’ now-prior counsel leave to

withdraw from their representation of Defendants in this case. The Court warned GWDG

that it was to obtain new counsel within 30 days because it could not, as a business,

represent itself. See Order of Sept. 6, 2018, Doc. No. 133. GWDG’s prior counsel agreed

to continue to receive papers for GWDG and to forward them to GWDG, and GWDG

consented to the same until GWDG obtained new counsel. See Mot. to Withdraw ¶ 10,

Doc. No. 132.

        In its prior order, the Court did not expressly warn GWDG that a possible result of

its failure to obtain new counsel would be entry of a default judgment on Big Cat Rescue’s

claims against GWDG. The Court now so informs GWDG.
        Case 5:16-cv-00155-SLP Document 139 Filed 07/11/19 Page 2 of 2



       IT IS THEREFORE ORDERED that GWDG shall show cause via written filing,

within 14 days of this Order, why default judgment should not be entered against it based

on its failure to obtain counsel and to defend against Big Cat Rescue’s claims against it in

this lawsuit. If GWDG does not, within 14 days, both obtain counsel and show cause why

a default judgment should not be issued against it, a default judgment may be issued.

       IT IS FURTHER ORDERED that GWDG’s prior counsel (Mr. Meek, Ms.

Christians, and/or Mr. Farinha) shall promptly forward this Order to GWDG and shall file

a notice with the Court indicating their forwarding of such.

       IT IS SO ORDERED this 11th day of July, 2019.




                                             2
